49 So. 3d 867 (2010)
Michael M. WILLIAMSON, Appellant,
v.
Wendy T. COWAN a/k/a Wendy T. Cowan-Williamson, Appellee.
No. 5D09-4119.
District Court of Appeal of Florida, Fifth District.
December 23, 2010.
Michael M. Williamson, Long Beach, California, pro se.
No Appearance for Appellee.
COHEN, J.
Michael M. Williamson, Appellant, challenges the lack of findings in the trial court's modified final judgment for dissolution of marriage to impute income for child support purposes following his layoff from Boeing Satellite Systems. Instead, the final judgment found the increase in income earned by Wendy T. Cowan, Appellee, constituted the substantial change of circumstances warranting the modification of child support. The record does not include a hearing transcript to assist our review.
Because Appellant never challenged the adequacy of the findings in a motion for rehearing, we determine that the issue was not properly preserved for appellate review. See Mathieu v. Mathieu, 877 So. 2d 740, 741 (Fla. 5th DCA 2004). Accordingly, we affirm.
AFFIRMED.
LAWSON and EVANDER, JJ., concur.